NO








NO. 12-10-00182-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
                                                                             '     
IN RE: TPF II EAST TEXAS
GATHERING,
L.L.C.,                                       '     ORIGINAL
PROCEEDING
RELATOR
                                                                             '     
 


MEMORANDUM
OPINION
PER
CURIAM
            Relator,
TPF II East Texas Gathering, LLC, has filed a motion to “withdraw” its petition
for writ of mandamus filed on June 16, 2010.  In its motion, TPF states that
the parties have reached a resolution of this dispute and no longer wish to
pursue this original proceeding.  Because the parties have met the requirements
of Texas Rule of Appellate Procedure 42.1(a)(1), our stay of June 17, 2010 is
lifted, the motion is granted, and the proceeding is dismissed.  
Opinion delivered June 23, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
(PUBLISH)